


Exhibit 10.1


SUBLEASE


THIS SUBLEASE ("Sublease") is dated for reference purposes only as of August 1,
2015, and is made by and between FINJAN HOLDINGS, INC., a Delaware corporation
("Sublandlord”), and SPECTRUM 28 CAPITAL LLC, a Delaware limited liability
company ("Subtenant"). Sublandlord and Subtenant hereby agree as follows:


1. Recitals:


This Sublease is made with reference to the fact that:


1.1 Bohannon Development Company, a California corporation (“Master Landlord”),
as landlord, and Investor Growth Capital, Inc., a Delaware corporation
(“Landlord”), as tenant, entered into that certain Lease Agreement dated August
17, 2005 (the “Original Lease”), as amended by that certain Amendment to Lease
dated April 19, 2010 (the “First Amendment”), and that certain Amendment to
Lease dated April 10, 2012 (the “Second Amendment”) (the Original Lease, First
Amendment and Second Amendment are hereinafter sometimes collectively referred
to as the “Master Lease”), whereby Master Landlord leased to Landlord
approximately 2,613 rentable square feet of premises (the “Subleased Premises”),
located at 333 Middlefield Avenue, Suite 110, Menlo Park, California 94025,
County of San Mateo, as shown and described in the Master Lease. A copy of the
Master Lease is attached hereto as Exhibit A and incorporated by reference
herein.


1.2 Landlord, as sublessor, and Sublandlord, as sublessee, entered into that
certain Sublease dated March 10, 2014 (the "Lease"), whereby Landlord subleased
to Sublandlord the entire Subleased Premises. A copy of the Lease is attached
hereto as Exhibit B and made a part hereof.


1.3 Pursuant to the terms and conditions of this Sublease, Sublandlord hereby
subleases to Subtenant, and Subtenant hereby subleases from Sublandlord, the
entire Subleased Premises.


2. Provisions Constituting Sublease:


2.1 This Sublease is subject to all of the terms and conditions of the Master
Lease and Lease. Subtenant hereby assumes and agrees to perform all of the
obligations of Sublandlord under the Lease and Master Lease and Subtenant’s use
of the common areas, except as specifically set forth herein. Sublandlord does
not assume or agree to perform the obligations of Landlord under the Lease or
Master Landlord under the Master Lease. With respect to the performance by
Landlord of its obligations under the Lease and Master Landlord of its
obligations under the Master Lease, Sublandlord's sole obligation with respect
thereto will be to request Landlord to request the same from Master Landlord, on
request in writing by Subtenant, and to use reasonable efforts to cause Landlord
to request the same from Master Landlord; provided, however, such efforts shall
be at the cost of Subtenant and Sublandlord will have no obligation to institute
legal action against Landlord or Master Landlord. Subtenant shall not commit or
permit to be committed on



{2779-0002/;2}

--------------------------------------------------------------------------------




the Subleased Premises or on any other portion of the property and/or building
of which the Subleased Premises are a part any act or omission which violates
any term or condition of the Lease or Master Lease. In addition to, and not in
limitation of, Subtenant’s indemnification obligations pursuant to the Lease and
Master Lease (as such obligations are incorporated into this Sublease),
Subtenant shall indemnify, defend and hold Sublandlord harmless from and against
all liability, damages, claims, costs and expenses, including reasonable
attorneys' fees incurred in connection therewith, arising out of (i) Subtenant's
default under this Sublease, (ii) the use or occupancy of the Subleased Premises
by Subtenant and any of its employees, agents, contractors or invitees; and
(iii) the negligence or willful misconduct of Subtenant or its employees,
contractors, agents or invitees. Except to the extent waived or consented to in
writing by the other party or parties hereto who are affected thereby, neither
of the parties hereto will, by renegotiation of the Lease, assignment,
subletting, default or any other voluntary action, avoid or seek to avoid the
observance or performance of the terms to be observed or performed hereunder by
such party but, will at all times, in good faith assist in carrying out all the
terms of this Sublease and in taking all such action as may be necessary or
appropriate to protect the rights of the other party or parties hereto who are
affected thereby against impairment. Nothing contained in this Section 2.1 or
elsewhere in this Sublease shall prevent or prohibit Sublandlord (a) from
exercising its right to terminate the Lease pursuant to the terms thereof or (b)
from assigning its interest in this Sublease.


2.2 Except as otherwise provided in this Sublease, all of the terms and
conditions contained in the Master Lease are incorporated herein as if set forth
in length; provided, however, that (i) ) each reference in such incorporated
sections to "Lease" and to "Premises" shall be deemed a reference to this
"Sublease" and the "Subleased Premises" defined herein, respectively; (ii) each
reference to Landlord" and "Tenant" shall be deemed a reference to "Sublandlord"
and "Subtenant", respectively, except as expressly set forth herein; (iii) with
respect to work, services, repairs, restoration, insurance or the performance of
any other obligation of Master Landlord under the Master Lease, the sole
obligation of Sublandlord (Subtenant acknowledges that Sublandlord shall be
under no obligation to perform or otherwise satisfy any such obligations) shall
be to request Landlord to request the same in writing from Master Landlord, as
and when requested to do so by Subtenant, and to request Landlord to use
Landlord’s reasonable efforts (provided Subtenant pays all costs incurred by
Sublandlord and Landlord in connection therewith) to obtain Master Landlord's
performance; (iv) Sublandlord shall have no liability to Subtenant with respect
to (a) representations and warranties made by Master Landlord under the Master
Lease, (b) any indemnification obligations of Master Landlord under the Master
Lease, or other obligations or liabilities of Master Landlord under the Master
Lease with respect to compliance with laws, condition of the Subleased Premises,
the building project of which they are a part, or Hazardous Materials, and (c)
obligations under the Master Lease to repair, maintain, restore, or insure all
or any portion of the Subleased Premises or the building project of which they
are a part, regardless of whether the incorporation of one or more provisions of
the Master Lease might otherwise operate to make Sublandlord liable therefor;
(v) with respect to any approval or consent required to be obtained from the
Master Landlord under the Master Lease, such approval or consent must be
obtained from each of Sublandlord, Master Landlord and Landlord, and the
approval of Sublandlord may be withheld if Master Landlord's or Landlord’s
approval or consent is not obtained; (vi) in any case where "Tenant" is to
indemnify, release or waive claims against "Landlord", such indemnity, release
or waiver shall be deemed to run from Subtenant to each of Sublandlord, Landlord
and Master Landlord; (vii) Subtenant shall pay all



{2779-0002/;2}

--------------------------------------------------------------------------------




consent and review fees set forth in the Lease and Master Lease to each of
Sublandlord, Landlord and Master Landlord (provided that Sublandlord shall be
obligated to pay any such fees to Landlord and Master Landlord arising out of
the execution of this Sublease); (viii) Subtenant shall not have the right to
terminate this Sublease due to casualty or condemnation unless Sublandlord has
such right and exercises such right under the Lease, and as between Sublandlord
and Subtenant only, all insurance proceeds or condemnation awards received by
Sublandlord under the Lease shall be deemed to be the property of Sublandlord;
and (ix) in any case where "Tenant" is to execute and deliver certain documents
or notices to "Landlord", such obligation shall be deemed to run from Subtenant
to each of Sublandlord, Landlord and Master Landlord; and (x) the following
provisions of the Master Lease are expressly not incorporated herein by
reference: Sections 1.1, 1.2, 1.3, 1.4, 1.5, 1.8, 2.1, 2.3, 2.4, and 2.7,
Article 3, Sections 15.1, 19.3.B. 39.10, and 40.1 and Exhibit C of the Original
Lease; Sections 2 and 3 of the First Amendment; and Section 2 of the Second
Amendment.


2.3     Subtenant shall keep in force at all times throughout the Sublease Term,
at Subtenant’s expense, for the benefit of Sublandlord, Landlord and Master
Landlord, the same insurance as the Tenant under the Master Lease is required to
carry, with Sublandlord, Landlord, Master Landlord and any other parties
designated by Sublandlord, Landlord or Master Landlord as additional insureds.
With respect to the waiver of subrogation contained in the Master Lease, such
waiver shall be deemed to be modified to constitute an agreement by and among
Master Landlord, Landlord, Sublandlord and Subtenant (and each of Master
Landlord’s and Landlord’s consent to this Sublease shall be deemed to constitute
its approval of this modification).


3. Subleased Premises:


On the Commencement Date (as defined in Section 7.1 below), Sublandlord shall
deliver the Subleased Premises to Subtenant free and clear of all tenants,
subtenants and other occupants, and otherwise in vacant and broom clean
condition (with professional grade deep steam cleaning of all carpets in the
Subleased Premises), other than the FF&E (as defined in Section 6.2 below),
which the parties agree shall be conveyed to Subtenant and remain in the
Subleased Premises from and after the Commencement Date, and the Subleased
Premises shall otherwise be in good working order and repair including all
electrical, plumbing, fire sprinkler, security, lighting, water, gas, and HVAC
systems, roof, doors, and all improvements existing in the Subleased Premises as
of the Commencement Date. By taking possession of the Subleased Premises,
Subtenant shall be deemed to have confirmed that the Subleased Premises were
delivered by Sublandlord in the foregoing condition. Subject to the foregoing,
Subtenant shall accept the Subleased Premises in their “As Is” condition and
Sublandlord shall have no obligation to alter or improve the Subleased Premises
or provide any improvement allowance to Subtenant.


4. Rent:


4.1 Base Rent:
Upon execution of this Sublease, Subtenant shall pay to Sublandlord as Base Rent
for the Subleased Premises the sum of Fifteen Thousand Five Hundred Forty-Seven
and 35/100 Dollars ($15,547.35),



{2779-0002/;2}

--------------------------------------------------------------------------------




representing the first full month’s Base Rent for the Subleased Premises.
Thereafter, monthly Base Rent shall be paid in accordance with the following
schedule:
Months
 
Base Rent per Month (NNN)
01 - 12
 
$15,547.35
13 - 24
 
$16,013.77
25 - Expiration Date
 
$16,494.18

        
4.2 Additional Rent:
This is a “NNN” Sublease. Commencing on the Commencement Date, Subtenant shall
pay to Sublandlord as Additional Rent ("Additional Rent") one hundred percent
(100%) of all Operating Expenses and other Additional Rent payable by
Sublandlord under the Lease for the Subleased Premises and any other charges
assessed against the Subleased Premises under the Master Lease, Lease or this
Sublease. As part of Additional Rent, Subtenant shall be required to reimburse
Sublandlord fifty percent (50%) of the monthly out-of-pocket cost incurred
(which 50% share is currently estimated to be $250.00 per month) for the fiber
connection to the Subleased Premises. The Base Rent and Additional Rent may
sometimes be referred to herein collectively as the "Rent."


4.3 Payment:
Commencing on the Commencement Date and continuing throughout the Sublease Term,
Rent shall be paid directly by Subtenant to Sublandlord, without deductions,
offset, prior notice or demand, in advance, on or before the third (3rd) day
prior to the first (1st) day of each calendar month during the Sublease Term, at
the following address: Finjan Holdings, Inc., 2000 University Ave., Suite 600,
East Palo Alto, CA 94303, Attn: Chief Financial Officer, or such other address
as may be designated in writing by Sublandlord to Subtenant. If the Commencement
Date or the Expiration Date of this Sublease occurs on a date other than the
first day or the last day, respectively, of a calendar month, then the Rent for
such partial month shall be prorated according to the number of days in such
month. Any such prorated Rent for the first calendar month shall be payable on
the Commencement Date and any such prorated Rent for the last calendar month
shall be payable on the first day of the calendar month in which the Expiration
Date occurs.





{2779-0002/;2}

--------------------------------------------------------------------------------




5. Security Deposit:


Subtenant shall deposit with Sublandlord upon Subtenant's execution hereof, in
cash, the sum of Forty-Nine Thousand Four Hundred Eighty-Two and 54/100 Dollars
($49,482.54) (the "Security Deposit") as security for Subtenant's faithful
performance of Subtenant's obligations hereunder. If Subtenant fails to pay any
Rent or other charges due hereunder, or otherwise defaults with respect to any
provision of this Sublease, Sublandlord may use, apply or retain all or any
portion of the Security Deposit for the payment of any rent or other charge in
default, or for the payment of any other sum which Sublandlord incurs by reason
of Subtenant's default, or to compensate Sublandlord for any loss or damage
which Sublandlord may suffer thereby. If Sublandlord uses or applies all or any
portion of the Security Deposit, Subtenant must within ten (10) days after
written demand therefor deposit cash with Sublandlord in an amount sufficient to
restore the Security Deposit to its full amount and Subtenant's failure to do so
will be a material breach of this Sublease. Sublandlord shall not, unless
otherwise required by law, be required to keep the Security Deposit separate
from its general accounts, nor pay interest on the Security Deposit to
Subtenant. If Subtenant performs all of Subtenant's obligations hereunder, the
Security Deposit, or so much thereof as has not been used or applied by
Sublandlord, will be returned to Subtenant (or at Sublandlord's option, to the
last assignee, if any, of Subtenant's interest hereunder) at the expiration or
earlier termination of the Sublease Term, and within thirty (30) days after
Subtenant has vacated the Subleased Premises. Subtenant hereby waives (i)
California Civil Code Section 1950.7 (or any successor law) and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context ("Security Deposit Laws"), and (ii) any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Notwithstanding anything
to the contrary contained herein, the Security Deposit may be retained and
applied by Sublandlord (a) to offset Rent which is owed and unpaid by Subtenant
either before or after termination of this Sublease, and (b) against other
damages suffered by Sublandlord due to the acts or omissions of Subtenant or
Subtenant's agents, employees, contractors, invitees or licensees before or
after termination of this Sublease. No trust relationship is created herein
between Sublandlord and Subtenant with respect to the Security Deposit.
Sublessor has a security interest in the Security Deposit pursuant to the
Uniform Commercial Code of the state in which the Subleased Premises is located.
Any deposit paid by Sublandlord under the Lease which may be returned by the
Landlord will be the property of Sublandlord.


6. Rights of Access and Use:


6.1 Use:
Subtenant shall use the Subleased Premises only for those purposes permitted in
the Master Lease and for no other purpose. With respect to Hazardous Materials,
Subtenant shall not engage in or permit any activities in or about the Subleased
Premises which involve the use or presence of Hazardous Materials; provided,
however, that Subtenant may use ordinary office and cleaning supplies in amounts
reasonably necessary for Subtenant’s permitted use of the Subleased Premises,
provided that the use and disposal of such supplies is handled in accordance
with all applicable laws and the Master Lease. Subtenant shall not do or permit
anything to be done in or about the Subleased Premises which would (i) injure
the Subleased Premises, (ii) vibrate, shake, overload, or impair the efficient
operation of the Subleased Premises or the sprinkler systems, heating,
ventilating or air conditioning equipment, or utilities systems located therein,



{2779-0002/;2}

--------------------------------------------------------------------------------




(iii) increase the existing rates for or cause cancellation of any fire,
casualty, liability or other insurance policy insuring the Subleased Premises,
(iv) obstruct or interfere with the rights of other users of the building
project of which they Subleased Premises is a part, (v) constitute the
commission of waste or the maintenance of a nuisance on the Premises or Project,
or (vi) involve the use, sale, or consumption of alcoholic beverages on the
Subleased Premises. Subtenant shall not store any materials, supplies, finished
or unfinished products, or articles of any nature outside of the Subleased
Premises. Subtenant shall comply with all rules and regulations promulgated from
time to time by Master Landlord, and with any reasonable rules and regulations
promulgated form time to time by Landlord and Sublandlord, with respect to
Subtenant’s use of the Premises. As used in this Sublease, the term "Hazardous
Materials" shall mean any materials or substances that are now or hereafter
prohibited or regulated by any statute, law, rule, regulation or ordinance or
that are now or hereafter designated by any governmental authority to be
radioactive, toxic, hazardous or otherwise a danger to health, reproduction or
the environment.


6.2 Furniture, Fixtures & Equipment (FF&E):
As soon as reasonably practicable after the mutual execution and delivery of
this Sublease by Sublandlord and Subtenant, authorized representatives of
Sublandlord and Subtenant shall conduct a walk-through of the Sublease Premises
to determine which items of the existing furniture in the Subleased Premises
will remain in the Subleased Premises (the remaining items are hereinafter
referred to as the “FF&E”). Sublandlord shall remove from the Subleased Premises
any of the existing furniture in the Subleased Premises that is not included
within the agreed upon FF&E. On the Commencement Date, Subtenant shall purchase
the FF&E for the price of One Dollar ($1.00), and the parties agree to execute a
bill of sale in a form mutually acceptable to Sublandlord and Subtenant to
evidence conveyance of such FF&E.


7. Sublease Term:


7.1 Sublease Term:
The term of this Sublease (the “Sublease Term”) shall be commence on the later
of (i) the date on which Sublandlord has received each of Landlord’s and Master
Landlord’s written consent to this Sublease, and (ii) the date on which
Sublandlord delivers possession of the Subleased Premises to Subtenant (the
later of such dates, the “Commencement Date”), and continuing through November
30, 2017 (the “Expiration Date”), unless this Sublease is sooner terminated
pursuant to its terms or the Lease is sooner terminated pursuant to its terms.
In no event shall the Sublease Term extend beyond the term of the Lease.


7.2 Inability to Deliver Possession:
If Subtenant, with Sublandlord’s, Landlord’s and Master Landlord’s consent,
takes possession prior to the Commencement Date, Subtenant shall do so subject
to all the covenants and conditions of this Sublease and shall pay Rent for the
period ending with the Commencement Date at the same rental as that prescribed
for the first month of the Sublease Term, prorated accordingly. The parties
anticipate that the Commencement Date will occur on September 1, 2015; provided,
however that in the event Sublandlord is unable to deliver possession of the
Subleased Premises to Subtenant by September 1, 2015, Sublandlord shall not be
subject to any liability therefor, nor shall such failure affect the validity of
this Sublease, or the obligations of Subtenant hereunder, or extend the Sublease
Term, but in such case, Subtenant shall not be obligated to pay Rent or perform
any other obligation of Subtenant hereunder (that



{2779-0002/;2}

--------------------------------------------------------------------------------




requires performance on and after the Commencement Date) until Sublandlord
delivers possession of the Premises to Subtenant. In the event the Commencement
Date does not occur on or before October 1, 2015 through no fault of Subtenant,
then at Subtenant’s option, Subtenant may terminate this Sublease upon ten (10)
days prior written notice to Sublandlord. Upon such termination, all prepaid
Rent and the Security Deposit shall be promptly returned to Subtenant.


8. Notices:


Unless five (5) days' prior written notice is given in the manner set forth in
this Section, the address of each party for all purposes connected with this
Sublease shall be that address set forth below. The address for Master Landlord
shall be as set forth in the Master Lease. All notices, demands, or
communications in connection with this Sublease shall be considered received
when (i) personally delivered; or (ii) if properly addressed and either sent by
nationally recognized overnight courier or deposited in the mail (registered or
certified, return receipt requested, and postage prepaid), on the date shown on
the return receipt for acceptance or rejection.
Sublandlord’s Address:
Finjan Holdings, Inc.
 
2000 University Ave., Suite 600
 
East Palo Alto, CA 94303
 
Attn: Chief Financial Officer

Subtenant’s Address:
Spectrum 28 Capital LLC
 
At the Subleased Premises
 
Attn: Lyon Wong



Except for the excluded sections set forth in Section 2.2, above, whenever any
period for notice from “Tenant” to “Landlord” is specified under the Master
Lease, or any period within which “Tenant” is required to do anything under the
Master Lease, the period applicable to Subtenant’s obligation to give such
notice to Sublandlord or to perform under this Sublease shall be five (5) days
shorter than the corresponding period applicable to “Tenant” under the Master
Lease (so that Sublandlord shall always have at least five (5) days within which
to give its own notice or performance to Master Landlord, but in no event will
Subtenant have less than two business (2) days to perform its monetary
obligations under this Sublease); further, wherever any period for notice from
“Landlord” to “Tenant” is specified under the Master Lease, Sublandlord shall
similarly have an additional period of five (5) days after receipt thereof from
Master Landlord within which to give notice to Subtenant under this Sublease.


9. Brokers:


The only Brokers involved in this Sublease are Newmark Cornish & Carey
representing Subtenant and DTZ (formerly, Cassidy Turley) representing
Sublandlord (“collectively, the Brokers”). Sublandlord agrees to pay all
commissions due to Brokers arising out of the execution of this Sublease
pursuant to Sublandlord’s separate agreement with such Brokers. Sublandlord and
Subtenant agree to defend, indemnify and hold harmless the other party against
and from any claims for any brokerage commissions



{2779-0002/;2}

--------------------------------------------------------------------------------




and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and disbursements, arising out of
claims asserted by any broker other than the Brokers claiming to have
represented such party in connection with this Sublease. For clarity, the
foregoing agreement to defend, indemnify and hold harmless applies to the party,
i.e., the Sublandlord or Subtenant against whom the claim by the broker is made.
The provisions of this article shall survive the expiration or earlier
termination of the Sublease.


10. Compliance With Laws:


Sublandlord shall have no obligation whatsoever to make or pay the cost of any
alterations, improvements or repairs to the Subleased Premises, including,
without limitation, any improvement or repair required to comply with any law,
regulation, building code or ordinance (including, without limitation, the
Americans With Disabilities Act of 1990 ("ADA")). Subtenant shall look solely to
Master Landlord for performance of any repairs required to be performed by
Master Landlord under the terms of the Master Lease, and if Master Landlord
fails to perform any such repairs within thirty (30) days after Master Landlord
has been requested to do so by Landlord, then Subtenant shall promptly notify
Sublandlord of Master Landlord’s failure to perform. Subtenant shall be
responsible for the installation and cost of any and all improvements,
alterations or other work required to be performed on or to the Subleased
Premises or to any other portion of the property and/or building of which the
Subleased Premises are a part under applicable laws, including the Americans
With Disabilities Act of 1990, as amended, which are required due to: (1)
Subtenant’s particular manner of use (other than ordinary office use) of the
Subleased Premises or any portion thereof; (2) any modifications, alterations or
improvements to the Subleased Premises made by or for Subtenant; or (3) the
negligence of or breach of this Sublease by Subtenant, its employees or agents.
Compliance with the provisions of this Section 10 shall be a condition of
Sublandlord granting its consent to any assignment or sublease of all or a
portion of this Sublease and the Subleased Premises described in this Sublease.


11. Right to Cure Defaults:


If Subtenant fails to pay any sum of money to Sublandlord when due, or fails to
perform any other act on its part to be performed hereunder, then Sublandlord
may, but shall not be obligated to, make such payment or perform such act. All
such sums paid, and all costs and expenses of performing any such act, shall be
deemed Additional Rent payable by Subtenant to Sublandlord upon demand. In
addition, Subtenant shall pay to Sublandlord interest on all amounts due, at
that interest rate determined as of the time it is to be applied that is equal
to the lesser of (i) two percent (2%) plus the “prime rate” reported in the Wall
Street Journal as published closest prior to the date when due, or (ii) the
maximum interest rate permitted by law (the "Interest Rate"), from the due date
to and including the date of the payment, from the date of the expenditure until
repaid.





{2779-0002/;2}

--------------------------------------------------------------------------------




12. Default:


12.1    If one or more of the following events (“Event of Default”) occurs, such
occurrence constitutes a breach of this Sublease by Subtenant (such events being
in addition to, and superseding to the extent inconsistent with, the events of
default set forth in the Master Lease):


12.1.1     Subtenant fails to pay when due any Rent due hereunder and such
failure shall continue for three (3) days after written notice thereof from
Sublandlord;


12.1.2 Subtenant fails to comply with any other provision of this Sublease in
the manner and within the time required, and such failure continues for a
reasonable time (but no later than ten [10] days) after written notice thereof
from Sublandlord, provided that if such failure cannot be cured within such ten
(10) day period, an Event of Default shall not be deemed to have occurred so
long as Subtenant commences such cure within such ten (10) day period and
diligently pursues such cure to completion, provided that an event of default
(as set forth in the Master Lease) is not deemed to have occurred under the
Master Lease;


12.1.3 Any other event occurs which involves Subtenant or the Subleased Premises
and which would constitute an event of default under the Lease or Master Lease
if it involved Landlord or Sublandlord, respectively, or the Subleased Premises;


12.1.4     The occurrence of an event of default under the Lease or Master Lease
that is the result of any act or omission of Subtenant or any person claiming
by, through or under Subtenant or any of their respective employees, Subtenants,
licensees, agents, contractors and invitees (each, a “Subtenant Party”);


12.1.5 Any purported or attempted assignment of this Sublease or the Sublease
Premises in contravention of this Sublease, the Lease or the Master Lease;


12.1.6 Subtenant or Guarantor (i) files or consents by answer or otherwise to
the filing against it of a petition for relief or reorganization or arrangement
or any other petition in bankruptcy or liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction; (ii) makes an assignment for
the benefit of its creditors; (iii) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of itself or of any
substantial part of its property; or (iv) takes action for the purpose of any of
the foregoing;


12.1.7 A court or governmental authority of competent jurisdiction, without
consent by Subtenant or Guarantor, as applicable, enters an order appointing a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial portion of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or insolvency law of any
jurisdiction, or ordering the dissolution, winding up or liquidation of
Subtenant or Guarantor, as applicable, or if any such petition is filed against
Subtenant or Guarantor, as applicable, and such petition is not dismissed within
sixty (60) days; or





{2779-0002/;2}

--------------------------------------------------------------------------------




12.1.8 This Sublease or any estate of Subtenant or Guarantor hereunder is levied
upon under any attachment or execution and such attachment or execution is not
vacated within sixty (60) days.


12.2     Remedies: Upon the occurrence of an Event of Default, Sublandlord shall
have, in addition to any other rights and remedies available to it under this
Sublease and/or at law and/or in equity, any and all rights and remedies of
Master Landlord set forth in Section 22 of the Master Lease as incorporated
herein. All rights and remedies of Sublandlord herein enumerated shall be
cumulative and none shall exclude any other right allowed by law or in equity
and said rights and remedies may be exercised and enforced concurrently and
whenever and as often as occasion therefor arises.


13. Parking and Signage:


During the Sublease Term, Subtenant shall have all parking and signage rights
afforded to Sublandlord under the Lease; provided that the same shall be at
Subtenant’s sole cost and expense.


14. Conditions Precedent:


This Sublease and Sublandlord’s and Subtenant's obligations hereunder are
conditioned upon (i) execution of a Guaranty of Sublease by Sing Tao Newspapers
San Francisco Ltd., a California corporation (“Guarantor”), in the form attached
hereto as Exhibit C and made a part hereof; and (ii) the written consent of
Landlord and Master Landlord to this Sublease. If Sublandlord has not obtained
Master Landlord's and Landlord’s consent, upon terms and conditions acceptable
to Sublandlord in its sole but reasonable judgment, within thirty (30) days
after the date of Sublandlord's execution of this Sublease, Sublandlord or
Subtenant may terminate this Sublease by giving the other party ten (10) days’
prior written notice, in which case this Sublease shall terminate on the day
following the last day of the ten (10)-day notice period (unless Master
Landlord’s and Landlord’s consent is obtained during such ten (10)-day period,
in which case this Sublease shall remain in full force and effect), neither
party shall have any further rights or obligations hereunder and Sublandlord
shall return to Subtenant the prepaid rent and Security Deposit paid by
Subtenant in connection with Subtenant’s execution hereof. The return of all
sums paid by Subtenant to Sublandlord shall be Subtenant’s sole and exclusive
remedy in the event of a termination pursuant to this Section, including,
without limitation, a termination resulting from Sublandlord’s determination
that any term or condition proposed by Master Landlord or Landlord to be
included in a consent is unacceptable.


15. Miscellaneous.


This Sublease contains all of the covenants, conditions and agreements between
Sublandlord and Subtenant concern the Subleased Premises, and shall supersede
all prior correspondence, agreements and understandings concerning the Subleased
Premises, both oral and written. This Sublease shall in all respects be governed
by and construed in accordance with the laws of the state in which the Subleased
Premises are located. If any term of this Sublease is held to be invalid or
unenforceable by any court of competent jurisdiction, then the remainder of this
Sublease shall remain in full force and effect to the fullest extent possible
under the law, and shall not be affected or impaired. This Sublease may not be



{2779-0002/;2}

--------------------------------------------------------------------------------




amended except by the written agreement of all parties hereto. Time is of the
essence with respect to the performance of every provision of this Sublease in
which time of performance is a factor. Any executed copy of this Sublease shall
be deemed an original for all purposes. This Sublease shall, subject to the
provisions regarding assignment and subletting, apply to and bind the respective
heirs, successors, executors, administrators and assigns of Sublandlord and
Subtenant. The language in all parts of this Sublease shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against either Sublandlord or Subtenant. The captions used in this Sublease are
for convenience only and shall not be considered in the construction or
interpretation of any provision hereof. This Sublease may be executed in
counterparts, all of which taken together as a whole, shall constitute one
original document.


[Signature page follows.]



{2779-0002/;2}

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.
 
SUBLANDLORD:
SUBTENANT:
 
FINJAN HOLDINDS, INC.,
SPECTRUM 28 CAPITAL LLC,
a Delaware corporation
a Delaware limited liability company
 
By:
/s/ Michael D. Noonan
By:
/s/ Lyon Wong
Printed
 
Printed
 
Name:
Michael D. Noonan
Name:
Lyon Wong
Title:
Chief Financial Officer
Title:
General Partner
 
CONSENT OF LANDLORD
 
         Landlord hereby acknowledges receipt of a copy of this Sublease, and
consents to this Sublease. By this consent, Landlord shall not be deemed in any
way to have entered into the Sublease or to have consented to any further
assignment or sublease.
 
 
Landlord:
Investor Growth Capital, Inc., a Delaware corporation
 
 
By: /s/ Michael V. Oporto
Printed Name: Michael V. Oporto
Title: Chief Financial Officer
Date: 19 August 2015
 
CONSENT OF MASTER LANDLORD
 
         Master Landlord hereby acknowledges receipt of a copy of this Sublease,
and consents to this Sublease. By this consent, Master Landlord shall not be
deemed in any way to have entered into the Sublease or to have consented to any
further assignment or sublease.
 
 
Master Landlord:
Bohannon Development Company, a California corporation
 
By: /s/ Thomas T. Bohannon
Printed Name: Thomas T. Bohannon
Title: President and CEO
Date: August 21, 2015






{2779-0002/;2}